appellant's invitation to reconsider our decision in Pullin, and we

                            ORDER the amended judgment of conviction AFFIRMED.




                                                                                      J.
                Douglas                                    Saitta


                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Oronoz & Ericsson
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2